Citation Nr: 1814450	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO. 14-19 359	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a service-connected left knee disability. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

A disability rating of 60 percent, but not higher, for the service-connected left knee disability, is granted. 

TDIU is granted. 



FINDINGS OF FACT

1. The Veteran's service-connected left knee disability has been manifested by severe weakness. 

2. The Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 60 percent for the left knee disability have been met; the criteria for a rating in excess of 60 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2017).

2. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from August 1969 to August 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2011 and August 2014 rating decisions of the RO in Atlanta, Georgia.

The Board acknowledges that the Veteran has disagreed with an October 2015 rating decision regarding the disability ratings for hearing loss and tinnitus. The RO has acknowledged receipt of the Notice of Disagreement and has entered the issues into VA's appeal tracking system. Accordingly, no additional action is necessary under Manlincon v. West, 12 Vet. App. 238 (1999). Those issues will be the subject of a separate Board decision if the Veteran perfects the appeal. 

The Veteran submitted additional medical evidence after the most recent adjudication by the agency of original jurisdiction. A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by substantive appeals received on May 7, 2014, and July 28, 2017, the Board will consider this evidence in the first instance.

Left Knee Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In a November 1981 rating decision, VA granted service connection for "recurrent subluxation, left knee" and assigned an initial disability rating of 20 percent under Diagnostic Code 5257, effective August 26, 1981. In a December 2006 rating decision, VA assigned a temporary 100 percent rating for "recurrent subluxation, left knee, status post total knee replacement" under Diagnostic Code 5257-5055, effective October 31, 2005, and a 30 percent rating under the same code, effective December 1, 2006. The current appeal arises from an increased rating claim received by VA on January 13, 2011.

Prosthetic knee replacement is rated under Diagnostic Code 5055, which provides a rating of 100 percent for 1 year following implantation of prosthesis. A rating of 60 percent is available with chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262. A rating of 30 percent is assigned as the minimum rating. 

A November 2010 VA Knee examination, within 1 year prior to the date of claim, addresses the right knee primarily, but does contain a few pertinent findings for the left knee. Range of motion was measured from 0 to 115 degrees with onset of pain at 115 degrees. After 3 repetitions, range of motion was measure from 0 to 115 degrees. There was guarding of movement. There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment or drainage. There was no subluxation. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test, were all within normal limits for the left knee.

A May 2011 VA Knee Examination reveals complaint of weakness, stiffness, swelling, giving way, lack of endurance, deformity, subluxation, and pain. There was no complaint of heat, redness, locking, fatigability, tenderness, drainage, effusion, or dislocation. Flares would occur up to 4 times per week and would last for 1 hour. The severity level was 5 out of 10. During flares, he would experience difficulty getting up and down, giving way, a sense of unbalance, and limitation of motion of the joint due to tightness and swelling. The Veteran reported difficulty with standing and walking. He stated that, in the previous 12 months, his condition had not resulted in any incapacitation. 

On physical examination, the Veteran's posture was normal. He walked with a mild limp. Examination of the feet revealed evidence of abnormal weight bearing in the form of callosities. He did not require any assistive device for ambulation. There was a slight subluxation on the left, but no signs of edema, abnormal movement, effusion, tenderness, redness, heat, deformity, guarding of movement, malalignment or drainage. Examination of the left knee revealed locking pain. There was no genu recurvatum or crepitus. There was no ankylosis. Range of motion was from 0 to 90 degrees, with onset of pain at 60 degrees. After 3 repetitions, range of motion was from 0 to 80 degrees. Joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact. Joint function was not additionally limited by incoordination after repetitive use. The anterior and posterior cruciate ligaments stability test of the left knee was abnormal with slight instability. The medial and lateral collateral ligaments stability test of the left knee was abnormal with moderate instability. The medial and lateral meniscus test of the left knee was within normal limits. The effect of the condition on the Veteran's usual occupation was limited prolonged standing, ambulation, lifting, and carrying, as well as limited stair or ladder climbing. He also had limited exercise tolerance, was not able to run, jump or engage in high impact sports. The examiner noted a non-painful surgical scar.

No VA examinations are of record since May 2011. However, VA outpatient notes provide pertinent evidence. 

A July 11, 2013, VA Primary Care Note reveals complaint of constant pain with movement and activity (VBMS record 08/14/2015 at 76).

A July 11, 2013, History and Physical reveals that, occasionally, the knees give way. The Veteran's left knee was stiff to flexion (VBMS record 08/14/2015 at 66).

A March 2014 written submission from a friend of the Veteran states that he observed the Veteran walking with a limp and with visible swelling. The friend noted that, from time to time, he has observed that the Veteran has trouble walking on sandy or uneven ground. He tends to stumble and has an inconsistent gait.

An April 1, 2015, VA Primary Care Note reveals the Veteran's left knee was giving out on him. It would buckle without warning (VBMS record 08/14/2015 at 38). 

An October 1, 2015, VA Primary Care Note reveals complaint of knee ache at the end of the day. Examination revealed crepitus without effusion (VBMS record 08/08/2017 at 47). 

An April 5, 2016, VA Primary Care Note reveals complaint of painful and swollen knees by the end of the day. The Veteran was requesting a cane and knee braces. Knee braces were not indicated. However, referral was given for a cane and possible therapy (VBMS record 08/08/2017 at 33).

The Veteran has submitted vocational employability assessments/evaluations conducted in May 2016 and September 2017. These were not conducted by physicians or persons with apparent medical training. They primarily cite to other medical evidence. However, they include reports of symptoms gleaned from interviews with the Veteran and are relevant to that extent. 

The May 2016 "Employability Evaluation" notes that the Veteran complains of tightness and stiffness when he first arises in the morning. He is able to move better after some activity but, with intermittent activity during the day, his knee is significantly achy and swollen by the end of the day. The Veteran reported that he is very inactive in the evening. He stops to rest and elevate his legs at least 2 to 3 times during the course of the day. His left knee is unstable and he has lost his balance and fallen outdoors 3 times in the past 2 years. He is unable to push off with his left leg when standing from a seated position. When going upstairs, he uses the right leg only to advance up the stairs while using a hand rail. He must be cautious while ambulating to avoid falling. Prolonged sitting also leads to swelling, stiffness and aching about the knee. He is able to sit for a half hour before needing to change position. He estimated that he was able to walk up to 1 quarter mile before he had difficulty continuing. He uses a cane if he might have to walk for extended periods of time. He performs chores around the house and yard at a slow pace, over extended periods of time, with rest breaks as needed. In this manner, he is able to do some cooking, laundry and yard work. He stated that he has constant aching pain throughout the day. The pain and swelling gradually increase during the day and he reported pain at 5 on a 1-10 scale by the end of the day. 

The October 2017 "Vocational Employability Assessment" notes that the Veteran continues to have difficulty managing his pain. He is only able to sit 20 to 30 minutes at a time and he constantly must change positions and elevate his legs. He must sit in a recliner for about half the day to elevate his legs. He has difficulty getting out of a seated position. The most he can stand and walk is 1 hour at a time with frequent breaks. He performs his daily activities very slowly and carefully and rests between tasks. He requires the use of a cane to ambulate. 

After a review of all of the evidence, the Board finds that the evidence in favor of a finding of severe weakness in the left knee has attained relative equipoise with the evidence against. The condition of the Veteran's left knee has steadily worsened since his knee replacement surgery. This worsening is apparent even between the November 2010 and May 2011 examinations, with a significant reduction in range of flexion over that period. The Veteran's left knee is manifested by give-way weakness which causes his knee to buckle, causing him to fall. This weakness hinders his ability to climb steps using the left leg for propulsion. These accounts are partially substantiated by the most recent VA examination in May 2011 which revealed findings of fatigue, weakness, and lack of endurance in the left knee. 

The criteria for a 60 percent rating under Diagnostic Code 5055 are stated in the disjunctive. In other words, only one of the disjunctive requirements (severe painful motion or weakness in the affected extremity) must be met in order for the increased rating to be assigned. See McDowell v. Shinseki, 23 Vet. App. 207, 220 (2009) (explaining that a regulation's use of the disjunctive "or" signified alternative components). It is unclear from the language of the code whether weakness must be "severe," as this adjective is not restated after the "or"; however, in the context of the provisions for intermediate degrees of residual weakness, pain or limitation of motion to be rated by analogy to diagnostic codes 5256, 5261, or 5262, the Board finds that "severe" must also apply to weakness, as there could be no intermediate degree of weakness otherwise. In other words, if any degree of weakness satisfied the criteria for a 60 percent rating, the notion of an intermediate degree of weakness would not make sense. In any event, the Board finds that weakness to the degree of being unable to rise 1 step using the left leg reasonably qualifies as severe weakness. 

Accordingly, with resolution of all reasonable doubt in favor of the claim, the Board concludes that a rating of 60 percent is warranted. This is the highest rating available following the 1-year post-surgical period under Diagnostic Code 5055. 

The Board has considered the other diagnostic codes specified for consideration under Diagnostic Code 5055. Diagnostic Code 5256 applies to ankylosis (complete bony fixation), a condition which is not alleged in this case. The maximum rating under Diagnostic Code 5261 is 50 percent. The maximum rating under Diagnostic Code 5262 is 40 percent. Accordingly, no higher ratings are available. 

The Veteran's representative has argued that an extraschedular rating is warranted as there is severe painful motion and weakness and the knees occasionally give way with instability and stiffness. The representative has asserted that none of the diagnostic codes contemplate the specific set of symptoms the Veteran is currently suffering from.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied here. The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, weakness, fatigability, and lack of endurance, which impairs his ability to stand and walk for extended periods, to climb, and to sit for extended periods. These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule. The diagnostic code applicable to prosthetic knee replacements provides disability ratings on the basis of limitation of motion and weakness. Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably and adequately describe the Veteran's disability picture as they are not limited to the specifics of Diagnostic Code 5055, but include many other factors. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

TDIU Entitlement

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, the Veteran filed his TDIU claim on June 6, 2016. However, the left knee rating claim was filed on January 13, 2011. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). The Veteran maintains that he has been unable to work since March 2011. 

A temporary rating of 100 percent was in effect at the time of the January 13, 2011, rating claim. Since the expiration of that rating on May 1, 2011, the Veteran's combined disability rating has been 60 percent for multiple service-connected disabilities, including left and right knee disabilities, hearing loss, and tinnitus. In light of the increased rating granted above, the combined disability rating is now 80 percent. Accordingly, regardless of the increased rating for the left knee, the schedular criteria for TDIU have been met for the entire period on appeal. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

The question of what constitutes an inability to secure or follow a substantially gainful occupation must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

The Veteran reports that he last worked as an industrial print operator. This required him to lift heavy objects and to squat and crawl in between and under machines. See June 2016 VA 21-8940 (Veterans Application for Increased Compensation Based on Unemployability). He also reported to a vocational consultant in May 2016 that his work history includes positions as a maintenance mechanic, manufacturing machine operator, and printing machine operator. These occupations required heavy lifting, prolonged standing, walking, crouching and crawling.

While the May 12, 2016, and September 11, 2017, employability evaluations were not conducted by medical professionals, the question of whether the Veteran is unable to secure or follow a substantially gainful occupation is not medical in nature. Indeed, no specialized opinion is required, as this is a determination exclusively within the province of VA adjudicators, including the Board. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner). Thus, while the employability opinions stated in these evaluations are neither necessary nor of assistance, to the extent these assessments/evaluations are useful in establishing the Veteran's occupational qualifications and history, as well as the types of occupations available in the workplace, and the qualifications necessary to perform expected occupational tasks, these assessments/evaluations provide pertinent evidence. 

The May 2016 "evaluation" notes that all of the Veteran's past jobs have required him to be on his feet for the majority of the work day. All prior jobs have also required significant lifting and carrying in the medium-to-heavy range of exertion. The Veteran stopped working in March 2011 because he was no longer able to remain on his feet throughout a work day. Regarding sedentary work, the Veteran is not able to sit for more than a half hour without needing to change his position.

The October 2017 "assessment" notes that the Veteran has a high school diploma and a certification of completion in machine shop operations that he earned in 1982. He has limited computer skills with minimal knowledge of email and Microsoft Word and no knowledge of Excel. His work history includes positions as a laborer and machine operator, as well as positions in maintenance. 

After a review of all of the evidence, the Board finds that the Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation and that a TDIU is warranted. 

The Veteran's work history, which is limited to occupations requiring significant physical activity, agility, and strength, are no longer reasonably available to him in light of his bilateral knee disabilities. His bilateral hearing loss and tinnitus do not contribute in any significant degree as his hearing loss is noncompensably disabling and his tinnitus primarily affects his ability to sleep, according to the Veteran. 

Significantly, the discomfort resulting from the bilateral knee disabilities has also negatively impacted the Veteran's ability to sit in one place for more than a half hour. This would certainly limit his ability to engage in sedentary employment for any sustained period of time, due to limitations on his ability to remain in a seated position. Here, the evidence in favor of the claim has attained relative equipoise with the evidence against the claim. With resolution of all reasonable doubt in favor of the claim, the Board finds that TDIU is warranted. 

The Board finds that the award of TDIU is primarily based on the Veteran's service-connected left and right knee symptoms. Without consideration of the combined effect of both knee disabilities, the requirement of a single 100 percent disability cannot be sustained. Bradley v. Peake, 22 Vet. App. 280 (2008), Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011). Therefore, as the Veteran does not have a single 100 percent disability, with sufficient additional disabilities to equal 60 percent or more when combined under the Combined Rating Table (38 C.F.R. § 4.25), the Board finds that SMC under 38 U.S.C. § 1114(s); 38 CFR § 3.350(i) is not warranted.

Neither the Veteran nor his representative has raised any other issues than have been discussed above, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Robert V. Chisholm 

Department of Veterans Affairs


